DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021 has been entered. 
Election/Restrictions
Newly submitted claim 19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owens (U.S. Pat. 3,678,479).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Owens teach a garnet compound, represented by a general formula (I): Ln3In2Ga3-xAlxO12. (I)
wherein, Ln represents one or more metal elements selected from Nd and Sm; and
X satisfies an expression 0 ≤ X <3.  (Column 2 lines 55-68 –  The substrate 10 is preferably a monocrystalline garnet having a J3Q5O12 formulation wherein the J constituent of the wafer formulation is at least one element selected from the group consisting of cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, lutetium, lanthanum, yttrium, calcium, and bismuth; and the Q constituent of the wafer formulation is at least one element from the group consisting of indium, gallium, scandium, titanium, vanadium, chromium, manganese, rhodium, zirconium, hafnium, niobium, tantalum, aluminum, phosphorous, arsenic and antimony.  Examples of suitable substrate materials are Y0.45 Gd2.55 Ga5 O12, Dy0.65 Gd2.35Ga5O12 and Sm3Ga5O12.  For example selecting as J Neodymium and selecting as Q Indium and Gallium.
Nd3(In, Ga)5O12.   From the example disclosed when selecting two components the compositional amounts must sum to the subscripts.  i.e.(Y) 0.45+ (Gd)2.55 = (Y, Gd) 3.  Therefore, the 
Therefore, the compound is taught.  For example Nd3In2Ga3O12.  Stated another way one can select the various components in amounts that would teach the claimed subject matter.)
DEPENDENT CLAIM 2:
	Regarding claim 2, Owens teaches wherein Ln includes either of Nd or Sm.  (Column 2 lines 55-68)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Owens (U.S. Pat. 3,678,479).
INDEPENDENT CLAIM 1:
Regarding claim 1, Owens teach a garnet compound, represented by a general formula (I): Ln3In2Ga3-xAlxO12. (I)
wherein, Ln represents one or more metal elements selected from Nd and Sm; and
X satisfies an expression 0 ≤ X <3.  (Column 2 lines 55-68 –  The substrate 10 is preferably a monocrystalline garnet having a J3Q5O12 formulation wherein the J constituent of the wafer formulation is at least one element selected from the group consisting of cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, lutetium, lanthanum, yttrium, calcium, and bismuth; and the Q constituent of the wafer formulation is at least one element from the group consisting of indium, gallium, scandium, titanium, vanadium, chromium, manganese, rhodium, zirconium, hafnium, niobium, tantalum, aluminum, phosphorous, arsenic and antimony.  Examples of suitable substrate materials are Y0.45 Gd2.55 Ga5 O12, Dy0.65 Gd2.35Ga5O12 and Sm3Ga5O12.  For example selecting as J Neodymium and selecting as Q Indium and Gallium.
Nd3(In, Ga)5O12.   From the example disclosed when selecting two components the compositional amounts must sum to the subscripts.  i.e.(Y) 0.45+ (Gd)2.55 = (Y, Gd) 3.  Therefore the selection of In and Ga amounts disclosed would cover the claimed invention.  i.e. (In)2+(Ga) 3 = (In, Ga)5 
Therefore, the compound is taught.  For example Nd3In2Ga3O12.  Stated another way one can select the various components in amounts that would teach the claimed subject matter.)
	The difference between Owens and claim 1 is selecting the ratio of components in the composition.
.MPEP 2144.05 – Obviousness of similar and overlapping ranges, amounts, and proportions -  
I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
II.    ROUTINE OPTIMIZATION

A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.")
	DEPENDENT CLAIM 2:

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Owens because it allows for forming a composition capable of being utilized as a substrate.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Owens (U.S. Pat. 3,678,479) in view of Kokta et al. (U.S. Pat. 4,202,930).
INDEPENDENT CLAIM 3:
Owens is discussed above and teach the garnet compound.  (See Owens discussed above)
The difference not yet discussed is producing the garnet compound by sintering.
Kokta et al. teach forming a garnet compound by sintering.  (Column 5 lines 20-34; Column 3 lines 25-47)  
DEPENDENT CLAIM 4:
	Regarding claim 4, Owens teaches wherein Ln includes either of Nd or Sm.  (Column 2 lines 55-68)
The motivation for utilizing sintering is that it allows for forming various polycrystalline compositions.  (Column 5 line 22)
It would therefore be obvious to modify Owens by utilizing sintering to produce garnet compositions as suggested by Kokta et al. because it allows for forming various polycrystalline compositions.
Claims 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Owens in view of Kokta et al. as applied to claims 3 and 4 above, and further in view of Tomai et al. (WO 2015/098060 A1 – U.S. PGPUB. 2016/0343554 for translational purposes).
INDEPENDENT CLAIM 5:
The difference not yet discussed is the bixbyite phase of In2O3 in the sintered body.
Regarding the bixbyite phase of In2O3 in the sintered body, Tomai et al. teach utilizing a
bixbyite phase of In2O3 in a sintered garnet body. It would be obvious to modify the combination of Owens in view of Kokta et al. by utilizing the features of Tomai et al. because it allows for producing target material for forming thin film transistors. (See Abstract; Paragraph 0001)
DEPENDENT CLAIM 6:
	Regarding claim 6, Owens teaches wherein Ln includes either of Nd or Sm.  (Column 2 lines 55-68)
DEPENDENT CLAIM 7:
The difference not yet discussed is using the sintered garnet body as a target.
Tomai et al. teach utilizing a garnet sintered body as a sputtering target. (Paragraphs
0018-0020) It would be obvious to utilize Owens in view of Kokta garnet sintered body as a sputtering target because Tomai et al. recognize that such sintered garnet bodies can be used for sputtering to form thin film transistors. (Paragraph 0001)
DEPENDENT CLAIM 8:
The difference not yet discussed is wherein the garnet phase has an atomic ratio (Ga +
Al) / In + Ln + Ga + Al) when A is included therein of 0.01 or more and 0.20 or less.
Regarding claim 8, As outlined above Owens disclosure covers the various compositions claimed.  Furthermore overlapping ranges have been held to be obvious and mere optimization of the ranges within the prior art have been held to be obvious absent a showing of criticality of the ranges.  (See.MPEP 2144.05 – Obviousness of similar and overlapping ranges, amounts, and proportions - 
I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
II.    ROUTINE OPTIMIZATION

A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.")
DEPENDENT CLAIM 9:
The difference not yet discussed is wherein the garnet phase has an atomic ratio Ga / (In
+ Ln + Ga) when Al is not included therein of 0.01 or more and 0.40 or less.
Regarding claim 9, As outlined above Owens disclosure covers the various compositions claimed.  Furthermore overlapping ranges have been held to be obvious and mere optimization .MPEP 2144.05 – Obviousness of similar and overlapping ranges, amounts, and proportions - 
I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
II.    ROUTINE OPTIMIZATION

A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.")
DEPENDENT CLAIM 10:
The difference not yet discussed is wherein the garnet phase has an atomic ratio Ln / (In
+ Ln + Ga + Al) of 0.02 or more and 0.20 or less.
.MPEP 2144.05 – Obviousness of similar and overlapping ranges, amounts, and proportions - 
I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
II.    ROUTINE OPTIMIZATION

A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.")

DEPENDENT CLAIM 11:
The difference not yet discussed is wherein the sintered density of the oxide-sintered body is within the range of 6.5 to 7.1 g/cm.
Regarding the density (Claim 11), Since the prior art teaches Applicant’s claimed composition and sintering process the density will be the same. See MPEP 2112.01 - II. COMPOSITION CLAIMS - IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES -“Products of identical chemical composition can not have mutually exclusive properties." in re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 Fed. Cir 1990). A chemical composition and its properties are inseparable, Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty”.)
DEPENDENT CLAIM 12:
The difference not yet discussed is wherein the bulk resistance of the oxide-sintered body is 30 mΩ-cm or less.
Regarding claim 12, Since the prior art teaches Applicant’s claimed composition the bulk
resistance will be the same. See MPEP 2112.01 - II. COMPOSITION CLAIMS - IF THE
COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES -“Products of identical chemical composition can not have mutually exclusive properties." in re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 Fed. Cir 1990). A chemical composition and 
DEPENDENT CLAIM 13:
The difference not yet discussed is wherein the three point flexural strength of the oxide
sintered body is 120 MPa or more.
Regarding claim 13, Since the prior art teaches Applicant’s claimed composition the
flexural strength will be the same. See MPEP 2112.01 - II. COMPOSITION CLAIMS - IF THE
COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES -“Products of identical chemical composition can not have mutually exclusive properties." in re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 Fed. Cir 1990). A chemical composition and its properties are inseparable, Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty”.)
DEPENDENT CLAIM 14:
The difference not yet discussed is wherein the coefficient of linear expansion of the
oxide sintered body is 8.0 x 10° K or less.

the same. See MPEP 2112.01 - II. COMPOSITION CLAIMS - IF THE
COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES -“Products of identical chemical composition can not have mutually exclusive properties." in re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 Fed. Cir 1990). A chemical composition and its properties are inseparable, Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty”.)
DEPENDENT CLAIM 15:
The difference not yet discussed is wherein the thermal conductivity of the oxide sintered
body is 5.0 W/mK or more.
Since the prior art teaches Applicant’s claimed composition the thermal conductivity will
be the same. See MPEP 2112.01 - II. COMPOSITION CLAIMS - IF THE
COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES -“Products of identical chemical composition can not have mutually exclusive properties." in re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 Fed. Cir 1990). A chemical composition and its properties are inseparable, Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the 
The motivation for utilizing the features of Tomai et al. is that it allows forming thin film
transistors. (Paragraph 0001)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Tomai et al. because it allows for forming thing film transistors.
Response to Arguments
Applicant's arguments filed August 5, 2021 have been fully considered.
In response to the argument that the prior art does not teach utilizing as Ln Neodymium or Samarium, it is argued that Owens teach a garnet compound containing Neodymium, Samarium or both.  (See Owens discussed above)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
August 12, 2021